Title: I. Preliminary Draft: Naturalization, [before 12 November 1801]
From: Jefferson, Thomas
To: 


[before 12 Nov. 1801]
recommend a revisal of the law respecting citizens.
every man has a right to live somewhere on the earth. and if somewhere, no one society has a greater right than another to exclude him. becoming indeed a member of any society, he is bound to conform to the rules formed by the majority. but has the majority a right to subject him to unequal rules, to rules from which they exempt themselves. I hazard these suggestions for the considn of Congress.
the only rightful line is between transient persons & bona fide citizens
